MEMORANDUM **
California state prisoner Latwahn McElroy appeals pro se from the district court’s summary judgment in favor of Los Angeles County officials in his 42 U.S.C. § 1983 action alleging two deputy sheriffs acted with excessive force in extracting him from his cell. We have jurisdiction pursuant to *59528 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149,1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because McElroy failed to raise a genuine issue of material fact regarding whether force was applied in a good faith effort to maintain or restore discipline or used maliciously to cause him harm. See Clement v. Gomez, 298 F.3d 898, 903 (9th Cir.2002) citing Whitley v. Albers, 475 U.S. 312, 320-21, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986); see also Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.2001) (this court need not “accept as true allegations that are merely conelusory, unwarranted deductions of fact, or unreasonable inferences.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.